Action by plaintiff wife to recover damages for personal injuries sustained when she slipped and fell on an icy crosswalk at a street intersection, and by her husband for medical expenses. Six days before the accident there had been a heavy fall of snow and sleet, followed by almost continuous freezing weather. J udgment entered on the verdict of a jury in favor of plaintiffs reversed on the law, with costs, and the complaint dismissed on the law, with costs. The findings of fact implicit in the jury’s verdict are affirmed. The evidence fails to establish actionable negligence. (Dupont v. Village of Port Chester, 204 N. Y. 351; Seltzer v. City of New York, 266 App. Div. 880, affd. 292 N. Y. 560; Adams v. City of New York, 257 App. Div. 986; DeFeo v. City of New York, 262 App. Div. 898.) Hagarty, Acting P. J., Carswell, Adel, Lewis and Aldrich, JJ., concur.